In view of the consent of plaintiff’s counsel in open court on December sixteenth, that defendant may have a physical examination of plaintiff on Monday, December 19, 1921, by a physician to be named by the justice holding the Trial Term at Westchester county, the present motion for a stay of the trial is denied; and upon plaintiff submitting to such physical examination, the temporary stay in the order to show cause is vacated. Blaekmar, P. J., Putnam, Kelly and Manning, JJ., concur; Rich, J., not voting.